USCA11 Case: 19-12810    Date Filed: 04/07/2021   Page: 1 of 9



                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-12810
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 2:07-cr-00032-JRH-BWC-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                 versus

TYRONE BOLDEN,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                      ________________________

                              (April 7, 2021)

Before MARTIN, JILL PRYOR and BRANCH, Circuit Judges.

PER CURIAM:
          USCA11 Case: 19-12810       Date Filed: 04/07/2021    Page: 2 of 9



      This appeal arises out of appellant Tyrone Bolden’s request for a sentence

reduction under the First Step Act of 2018. The First Step Act permits district

courts to apply retroactively the reduced statutory penalties for crack-cocaine

offenses in the Fair Sentencing Act of 2010 to movants who were sentenced before

those penalties became effective. Because Bolden was previously convicted of

possessing with intent to distribute five grams or more of crack cocaine, there is no

question that he is eligible for a sentence reduction under the First Step Act, and

the district court accordingly reduced his sentence to 262 months, the bottom of his

revised guidelines range. But the district court said it could not grant any further

reduction because the First Step Act did not authorize a district court to reduce a

movant’s sentence to below his revised guidelines range. Because the district court

had the authority to further reduce Bolden’s sentence under the First Step Act, the

district erred, and we therefore vacate and remand for further proceedings. See

United States v. Jones, 962 F.3d 1290, 1305 (11th Cir. 2020).

                                        I.

      In 2008, a jury found Bolden guilty of possessing with intent to distribute

five grams or more of crack cocaine in violation of 21 U.S.C. § 841(a)(1) and

(b)(1)(B)(ii) (Count One) and being a felon in possession of a firearm in violation

of 18 U.S.C. §§ 922(g)(1) and 924(a)(2) (Count Two). Because Bolden had prior

convictions for felony drug offenses, the penalty range for the drug offense was 10


                                             2
          USCA11 Case: 19-12810       Date Filed: 04/07/2021    Page: 3 of 9



years to life. See 21 U.S.C. § 841(b)(1)(A) (2008). At sentencing, the district

court found Bolden responsible for 11.31 grams of crack cocaine and calculated his

guidelines range as 360 months to life. The district court sentenced Bolden to a

total term of imprisonment of 360 months, consisting of 360 months on Count One

and 120 months on Count Two, to be served concurrently. We affirmed Bolden’s

convictions. See United States v. Bolden, 316 F. App’x 915 (11th Cir. 2009)

(unpublished).

      About two years after Bolden was sentenced, Congress passed the Fair

Sentencing Act of 2010 to address disparities in sentences between offenses

involving crack cocaine and those involving powder cocaine. See Pub. L. No. 111-

220, 124 Stat. 2372 (2010); see also Kimbrough v. United States, 552 U.S. 85, 97–

100 (2007) (providing background on disparity). Relevant for our purposes, the

Fair Sentencing Act increased the quantity of crack cocaine necessary to trigger

intermediate statutory penalties from 5 grams to 28 grams. See Fair Sentencing

Act § 2; 21 U.S.C § 841(b)(1)(B)(iii). Until recently, the Fair Sentencing Act’s

reduced penalties applied only to defendants who were sentenced on or after the

Fair Sentencing Act’s effective date. Dorsey v. United States, 567 U.S. 260, 264

(2012).

      Recently, Congress passed the First Step Act, Pub. L. No. 115-391 § 404,

132 Stat. 5194, 5222 (2018), to give district courts the discretion to apply


                                          3
           USCA11 Case: 19-12810           Date Filed: 04/07/2021       Page: 4 of 9



retroactively the reduced statutory penalties for crack-cocaine offenses in the Fair

Sentencing Act. The First Step Act permits a district court to “impose a reduced

sentence as if” the Fair Sentencing Act had been in effect at the time the offense

was committed. Id. § 404(b). The First Step Act leaves to the district court’s

discretion whether to reduce a sentence for an eligible defendant. Id. § 404(c).

       After the First Step Act went into effect, Bolden sent the district court clerk

a one-page handwritten letter, asking the court to appoint counsel to represent him

in seeking a reduction under the First Step Act. The government construed

Bolden’s letter as a request for a sentence reduction and filed a response conceding

that Bolden was eligible for a sentence reduction. The government said that if

Bolden had been sentenced under the Fair Sentencing Act, his guidelines range

would have been 262 to 327 months. It urged the court to reduce Bolden’s

sentence to 262 months. The district court then reduced his sentence to 262

months. The court stated that it awarded the sentence reduction after taking into

account the policy statement set forth at USSG § 1B1.10.1




       1
          Section 1B1.10 addresses a district court’s authority to award a sentence reduction when
there is a retroactive amendment to the Sentencing Guidelines. It states that a district court
generally may not reduce a sentence to a term less than the minimum of the amended guideline
range. See U.S.S.G. § 1B1.10(b)(2)(A) (providing that a district court “shall not reduce the
defendant’s term of imprisonment . . . to a term that is less than the minimum of the amended
guideline range”). Nothing in § 1B1.10 addresses a district court’s authority to award a sentence
reduction based on a statute.

                                                4
             USCA11 Case: 19-12810            Date Filed: 04/07/2021      Page: 5 of 9



       Bolden filed a motion for reconsideration, asking the court to award a further

sentence reduction by imposing a sentence below the revised guidelines range.

The court denied Bolden’s motion, stating that it had “no authority” to reduce his

sentence below 262 months. Doc. 96 at 2. 2 Bolden appealed and, proceeding pro

se, filed his initial brief in our court.

       Upon receiving Bolden’s brief, the government filed a motion for an

indicative ruling in the district court. The government said that the district court

“committed a clear error in judgment” in concluding that it lacked discretion to

reduce Bolden’s sentence below the revised guidelines range and said that the

court should have considered whether a further sentence reduction was warranted

based on the sentencing factors set forth in 18 U.S.C. § 3553(a).3 Doc. 104 at 5.

The government acknowledged that because Bolden had filed a notice of appeal,

the district court lacked jurisdiction to address this issue. The government asked

the court to give an indicative ruling making clear that it had authority to reduce



       2
           “Doc.” numbers refer to the district court’s docket entries.
       3
          Section § 3553(a) states that a court should “impose a sentence sufficient, but not
greater than necessary” to reflect the seriousness of the offense, promote respect for the law,
provide just punishment for the offense, afford adequate deterrence to criminal conduct, protect
the public from further crimes of the defendant, and provide the defendant with needed
educational or vocational training. 18 U.S.C. § 3553(a)(2). In imposing a sentence, a court also
should consider: the nature and circumstances of the offense, the history and characteristics of
the defendant, the kinds of sentences available, the sentencing range established under the
Sentencing Guidelines, any pertinent policy statement issued by the Sentencing Commission, the
need to avoid unwarranted sentencing disparities, and the need to provide restitution to victims.
Id. § 3553(a)(1), (3)–(7).

                                                   5
              USCA11 Case: 19-12810           Date Filed: 04/07/2021      Page: 6 of 9



Bolden’s sentence below his revised guidelines range but would not a grant a

further sentence reduction based on the § 3553(a) factors. See Fed. R. App. P.

12.1.

        The district court entered an order indicating that even if it had the authority

to reduce Bolden’s sentence below the revised guidelines range, it would keep his

sentence at 262 months. After the district court entered this order, no motion to

remand was filed in our Court, and the case was not remanded to the district court.

Instead, the parties completed briefing this appeal. 4

                                               II.

        On appeal, Bolden argues that the district court erred in sentencing him to

262 months’ imprisonment because the district court erroneously believed it lacked

authority to reduce his sentence below the revised guideline range. 5 We agree that

the district court erred. As we explained in Jones, nothing in the First Step Act

bars a district court from reducing a movant’s sentence below the revised guideline

range. Jones, 962 F.3d at 1305. Because the district court erred in concluding that

it lacked the authority to further reduce Bolden’s sentence, we must vacate and

remand for further proceedings. See id.




        4
            Pro bono counsel agreed to represent Bolden and submitted a reply brief on his behalf.
        5
         We review de novo whether a district court had the authority to modify a movant’s term
of imprisonment under the First Step Act. Jones, 962 F.3d at 1296.

                                                     6
          USCA11 Case: 19-12810        Date Filed: 04/07/2021     Page: 7 of 9



      The government does not dispute that the district court erred when it said it

lacked authority to reduce Bolden’s sentence below his revised guidelines range.

But the government urges us to affirm because the district court later clarified that

even if it had the authority to award a further sentence reduction, it would have

imposed the exact same sentence.

      The problem with the government’s argument is that it requires us to look to

an order that the district court entered after Bolden filed his notice of appeal. A

party’s filing a notice of appeal is “an event of jurisdictional significance” because

it “divests the district court of its control over those aspects of the case involved in

the appeal.” Griggs v. Provident Consumer Disc. Co., 459 U.S. 56, 58 (1982); see

also 16A Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure

§ 3949.1 (5th ed. 2020) (explaining that once jurisdiction passes to the appellate

court, “the district court generally lacks power to act” and any actions taken “in

violation of this principle are null and void”). As a result, we generally do not

consider a district court order entered after the appellant filed his notice of appeal

that relates to an issue involved in the appeal. See Thompson v. RelationServe

Media, Inc., 610 F.3d 628, 637 n.14 (11th Cir. 2010).

      The government nonetheless says that we can consider the district court’s

order entered after Bolden filed his notice of appeal because it is properly before us

as an indicative ruling. Federal Rule of Appellate Procedure 12.1 sets forth the


                                           7
            USCA11 Case: 19-12810           Date Filed: 04/07/2021       Page: 8 of 9



procedures related to indicative rulings. The Rule permits a district court to issue

an indicative ruling on a motion that seeks relief the district court otherwise would

lack authority to grant because an appeal is pending. Under our Local Rules, when

a district court states that it would award “substantive relief from the order or

judgment on appeal,” we may remand the case so that the district court may enter

the order. 11th Cir. R. 12.1-1(c)(2).

       We cannot say that the district court’s order entered after Bolden filed his

notice of appeal is properly before us based on the procedures for indicative

rulings. In its indicative ruling, the district court did not say that it would award

substantive relief to Bolden from the order on appeal if the case were remanded,

and we never remanded the case so that the district court could enter the order. See

id.

                                               III.

       We vacate the district court’s orders and remand for further proceedings. On

remand, the district court should address whether it will exercise its discretion to

award Bolden a sentence reduction.6 After the district court addresses this issue on

remand, any party may file a notice of appeal.


       6
         Bolden raises other arguments on appeal related to the district court’s decision to sua
sponte convert his letter requesting counsel into a substantive motion for a sentence reduction
and then rule on that motion without giving him an opportunity to be heard. Because we are
vacating and remanding for further proceedings, we need not reach the merits of these
arguments. And because Bolden is now represented by counsel, on remand, he will have the
benefit of the assistance of counsel before the district court in presenting his arguments about
                                                 8
            USCA11 Case: 19-12810           Date Filed: 04/07/2021     Page: 9 of 9



       VACATED AND REMANDED.




why the court should exercise its discretion to reduce his sentence.

                                                 9